DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with 
Steve Mendelsohn on 2/15/2021.
The application has been amended as follows: 
Amendment to the claims:
All claims should be replaced with the following:
1.	A tube locking device for a fire suppression system, the tube locking device comprising:
a tube receiving module including tube receiving parts 

the tube receiving parts are configured to be passed through by a reducer positioned at a flow path of fire suppression water in an inner part of a building, are configured to be fixed to the building, and are configured to sandwich a support tube intersecting with the reducer in the vicinity of the reducer,
when the tunnel housing is elastically fixed to the rotation induction parts, the press part brings the support tube into close contact with the reducer by pushing the support tube elastically toward the reducer in the vicinity of the rotation induction parts, and 
the tube receiving parts include opposite plates, each plate having a receiving hole provided at a predetermined area of the plate and at least two wing pieces provided in the vicinity of the receiving hole, wherein the at least two wing pieces are adjacent to the receiving hole.
2.	The tube locking device of claim 1, wherein each of the plates has a semielliptical shape.

said plate 
wherein the tube receiving parts are connected to each other by the connection parts protruding in parallel from the respective second side edges of the 
4.	The tube locking device of claim 1, wherein the receiving hole of each said plate 
5.	The tube locking device of claim 1, wherein the at least two wing pieces protrude from each said plate 
6.	The tube locking device of claim 1, wherein each said plate 
wherein the surface-elasticity-maintaining grooves extend in predetermined widths from the opposite sides of the receiving hole toward a straight shape of the 
7.	The tube locking device of claim 1, wherein each of the connection parts includes a joining member and an isolation groove,

8.	The tube locking device of claim 7, wherein the joining member has a flat surface between the tube receiving parts and is bent to be curved from each said plate so as to give elasticity to the 
9.	The tube locking device of claim 8, wherein the joining member includes an elasticity operation hole defined between the tube receiving parts so as to give elasticity to the tube receiving parts.
10.	The tube locking device of claim 7, wherein the isolation groove of each of the connection parts extends from the second side edge of the 
11.	The tube locking device of claim 1, wherein each of the rotation induction parts includes a hinge hole and a fixing hole defined thereon between the connection parts, constitutes the same surface as each of the tube receiving parts, and has a guide groove provided above the fixing hole, the guide groove being open toward an area positioned between the rotation induction parts.
12.	The tube locking device of claim 11, wherein the hinge hole and the fixing hole of each of the rotation induction parts are positioned at levels higher than levels of the connection parts.


14.	The tube locking device of claim 1, wherein each of the rotation induction parts includes a locking part and a hinge part provided thereon between the connection parts,
wherein the locking part includes a locking hole and the hinge part includes a hinge hole.
15.	The tube locking device of claim 14, wherein each locking part protrudes vertically from a straight shape of one of the 
16.	The tube locking device of claim 14, wherein each locking part includes a sliding groove provided on an upper side thereof and the locking hole provided on a lower side thereof,
wherein each sliding groove and each locking hole are slanted relative to a straight shape of one of the 
 17.	The tube locking device of claim 14, wherein each hinge part protrudes vertically from a straight shape of one of the 


wherein, when the tunnel locking member is elastically fixed to each of the rotation induction parts, at least a part of the tunnel locking member is inserted into the fixing hole of each of the rotation induction parts so as to be exposed to each of the rotation induction parts.
19.	The tube locking device of claim 18, wherein the tunnel locking member includes a through hole defined on each of opposite side walls thereof, each through hole being arranged so as to be associated with the hinge hole of one of the rotation induction parts,
wherein the tunnel locking member and each of the rotation induction parts are rotatably fixed to each other by a hinge pin inserted into the through hole and the hinge hole.
20.	The tube locking device of claim 18, wherein the tunnel locking member includes:
two separating grooves defined on each of opposite side walls thereof in a direction perpendicular to a thickness direction of each of the opposite side walls; and
a corrugated finishing member arranged between the two separating grooves on each of the opposite side walls so as to engage with the fixing hole of each of the rotation induction parts,

21.	The tube locking device of claim 16, wherein, when the tunnel housing is elastically fixed to the rotation induction parts, the tunnel housing includes a tunnel locking member in a U-shape so as to be open toward the tube receiving parts,
wherein, when the tunnel locking member is elastically fixed to each of the rotation induction parts, at least a part of the tunnel locking member is inserted into the locking hole of each of the rotation induction parts so as to be exposed to each of the rotation induction parts.
22.	The tube locking device of claim 21, wherein the tunnel locking member includes a through hole defined thereon, wherein, when the tunnel locking member covers the locking part and the hinge part and is open toward the locking part and the hinge part, the through hole is combined with the hinge hole of the hinge part on an outer circumferential surface of the 
23.	The tube locking device of claim 21, wherein the tunnel locking member includes:
two separating grooves defined slantingly on each of opposite side walls thereof in a direction perpendicular to a thickness direction of each of the opposite side walls; and

wherein, when the locking part and the tunnel locking member are combined with each other, the corrugated finishing member covers the sliding groove and the locking hole, is slanted to the straight shape of the 
24.	The tube locking device of claim 18, wherein the press part includes a press piece provided thereon in such a manner that the press piece protrudes from an upper side of a first side tunnel entrance of the tunnel locking member, surrounds the first side tunnel entrance, is bent toward a lower side of the first side tunnel entrance, and is exposed to the lower side of the first side tunnel entrance,
wherein, when the tunnel locking member is elastically fixed to each of the rotation induction parts, the press piece vibrates elastically through the lower side of the tunnel locking member between 
25.	The tube locking device of claim 24, wherein the press piece has a press protrusion provided on a surface opposite to a surface facing an inner part of the tunnel locking member,
wherein, when the tunnel locking member is elastically fixed to each of the rotation induction parts, the press part presses the support tube between the rotation induction parts via the press protrusion of the press piece.


wherein the first press piece and the second press piece face an outer circumferential surface and an inner circumferential surface of the 
27.	The tube locking device of claim 26, wherein the second press piece is positioned to be spaced apart from the receiving hole of each said plate or to be adjacent thereto by a relative rotation of the tunnel housing relative to the hinge part,
wherein, when the second press piece is spaced apart from the receiving hole of each said plate, the second press piece moves toward the locking part so as to be adjacent thereto, and
when the second press piece is positioned to be adjacent to the receiving hole of each said plate, the tunnel housing is combined with the locking part.
28.	The tube locking device of claim 26, wherein, after the locking part and the tunnel housing are combined with each other, the second press piece extending horizontally along a lower part of the tunnel locking member so as to have an arm shape after protruding vertically from an edge of a first side of the tunnel locking member toward the receiving hole of each said plate exposes a corrugated surface of the second press piece to an entrance of the receiving hole of each said plate and contacts with the reducer positioned in the receiving hole of the 


wherein the first press piece protrudes from a ceiling of the tunnel locking member, is bent to have a round shape in the vicinity of the hinge part, extends horizontally toward the locking part, exposes a press protrusion toward the receiving hole of each said plate in the vicinity of the locking part and the hinge part, and contacts with the support tube positioned in the vicinity of the receiving hole of each said plate via the press protrusion.
30.	The tube locking device of claim 21, wherein the handle part includes a pushing member provided thereon by protruding slantingly from an upper side of a second side tunnel entrance of the tunnel locking member,
wherein, when the tunnel locking member is elastically fixed to each of the rotation induction parts, the pushing member receives a force from outside and applies the force to the tunnel locking member and a press piece.
31.	The tube locking device of claim 18, wherein the handle part includes a pushing member provided thereon by protruding slantingly from an upper side of a second side tunnel entrance of the tunnel locking member,
wherein, when the tunnel locking member is elastically fixed to each of the rotation induction parts, the pushing member receives a force from outside and applies the force to the tunnel locking member and a press piece.


a tube receiving module including opposite tube receiving parts facing each other, connection parts provided on sides of the tube receiving parts so as to connect the tube receiving parts, and rotation induction parts provided between the connection parts by protruding from the tube receiving parts, wherein the tube receiving parts include opposite semielliptical plates, each having a receiving hole provided at a predetermined area of the semielliptical plate and at least two wing pieces provided in the vicinity of the receiving hole, wherein the at least two wing pieces are adjacent to the receiving hole; and
a tube fastening module including a tunnel housing provided between the rotation induction parts, the tunnel housing being elastically fixed to the rotation induction parts while rotating relative to the rotation induction parts, a press part protruding from a first end part of the tunnel housing, and a handle part protruding from a second end part of the tunnel housing,
wherein the tube receiving parts are configured to be passed through by a reducer positioned at a flow path of fire suppression water in an inner part of a building, are configured to be fixed to the building, and are configured to sandwich a support tube intersecting with the reducer in the vicinity of the reducer, and
when the tunnel housing is elastically fixed to the rotation induction parts, the press part brings the support tube into close contact with the reducer by pushing the support tube elastically toward the reducer in the vicinity of the rotation induction parts.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a locking device having tube receiving parts and a tube fastening module. However, the prior art of record have failed to teach at least the combination of the tube locking device for a fire suppression system, the tube locking device comprising: a tube receiving module including tube receiving parts facing each other, connection parts provided on sides of the tube receiving parts and rotation induction parts provided between the connection parts, extending in a substantially same plane in which the tube receiving parts extend and protruding from the tube receiving parts; and the tube fastening module including a tunnel housing provided between the rotation induction parts, the tunnel housing being elastically fixed to the rotation induction parts while rotating relative to the rotation induction parts, a press part protruding from a first end part of the tunnel housing and elastically connected to the first end part of the tunnel housing, and a handle part protruding from a second end part of the tunnel housing, wherein when the tunnel housing is elastically fixed to the rotation induction parts, the press part brings the support tube into close contact with the reducer by pushing the support tube elastically toward the reducer in the vicinity of the rotation induction parts along with the other recitation as claimed in claim 32 and wherein the tube receiving parts include opposite plates, each plate having a receiving hole provided at a predetermined area of the plate and at least two wing pieces provided in the vicinity of the receiving hole, wherein the at least two wing pieces are adjacent to the receiving hole along with the other recitations as claimed in claim 1.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631